Citation Nr: 0400656	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to hypertension.

3.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to hypertension.  

4.  Entitlement to nonservice-connected pension.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1974 and from September 1974 to February 1980.  In 
a 1984 administrative decision, the RO determined that the 
veteran's discharge for his period of service from December 
1972 through December 1976 was under honorable conditions, 
but that his discharge for his period of service from 
December 1976 to February 1980 was under dishonorable 
conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims.  

In March 2003, the veteran requested a Board hearing in 
Washington D.C.  The requested hearing was scheduled for late 
July 2003 and the veteran was notified of it in 
correspondence from the Board issued in April 2003.  In 
correspondence from the veteran received in early July 2003, 
he indicated that he was imprisoned and wished to postpone 
the hearing indefinitely, as he was unsure of when he would 
be released.  

Moreover, as will be explained herein, this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran has requested that adjudication of his appeal on 
the merits be postponed until he is released from prison, 
following which he wishes to appear for a Board hearing and 
present additional evidence.  It is unknown at this point 
when the veteran will be released from prison, but in the 
interim period, the Board has identified a deficiency, which 
must be cured prior to further action on his claims. 

Specifically, potentially relevant records have not been 
obtained by the RO.  In June 2001, the veteran reported that 
he was treated at Brackenridge Hospital from 1988 to 1992 and 
that the hospital had most of his records which were relevant 
to his claims.  In August 2001, the RO requested the 
veteran's records from this hospital dated from January 1994 
to present.  The hospital replied that it had no records for 
the veteran on or around the dates requested by the RO.  
Because the dates of treatment specified by the RO in its 
request were inaccurate, additional efforts are warranted to 
obtain these records.  

Additionally, the veteran's treatment records from Dr. Larry 
Largent appear to be incomplete.  He reported receiving 
treatment from this doctor from 1994 forward; however, the 
only records obtained were dated in 2000 and 2001.  Finally, 
the veteran has reported that he has copies of relevant 
documents in storage.  If possible, these records should be 
obtained on remand.  

Thus, this case must be REMANDED to the RO for the following 
action:

1.  Any further information pertaining to the 
veteran's release date from prison should be 
obtained by the RO.  Any information obtained 
in this regard should be noted for the file.  

2.  The RO should make arrangements to obtain 
the veteran's complete treatment records from 
Brackenridge Hospital dated from 1988 to 1992 
and from the Texas Department of Criminal 
Justice Institutional Division (Dr. Larry 
Largent) dated from 1994 to present.  Efforts 
should also be made to obtain the records from 
the veteran which he maintains are in storage.

3.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims, and inform him as to 
whether he or VA bears the burden of producing 
or obtaining that evidence or information, and 
of the appropriate time limitation within 
which to submit any evidence or information.

4.  Thereafter, the RO should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remain denied, the veteran should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the January 2003 SOC.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




